Case 8:20-cv-01472-KKM-TGW Document 93 Filed 03/25/21 Page 1 of 3 PageID 569




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JEN AUSTIN, Individually
and AUSTIN MARKETING LLC

      Plaintiffs,

v.                                             Case No. 8:20-cv-1472-KKM-TGW

METRO DEVELOPMENT GROUP,
LLC, et al

     Defendants.
____________________________________/

                                       ORDER

      Before the Court is Defendants’ Motion for Relief from Order Pursuant to Rule

60(b)(6) (Doc. 91), and Plaintiff’s response (Doc. 92). In their motion, Defendants ask

this Court to set aside a portion of its order denying Defendant’s Motion to Compel

entered on December 21, 2020. (Doc. 69). Defendants frame this as a motion for

reconsideration, but a Rule 60(b) motion is not a vehicle for reconsideration of any

court order. Rule 60(b) states that “the court may relieve a party . . . from a final

judgment, order, or proceeding.” Fed. R. Civ. P. 60(b) (emphasis added). “Final”

modifies “judgment, order, or proceeding,” so Rule 60(b) provides relief only from a

final order. See Antonin Scalia & Bryan Garner, Reading Law: The Interpretation of Legal

Texts 147–49 (2012) (defining the series-qualifier canon of interpretation as “[w]hen

there is a straightforward, parallel construction that involves all nouns or verbs in a
Case 8:20-cv-01472-KKM-TGW Document 93 Filed 03/25/21 Page 2 of 3 PageID 570




series, a prepositive or postpositive modifier normally applies to the entire series”);

United States v. Gumbs, 964 F.3d 1340, 1347–48 (11th Cir. 2020) (Luck, J.) (applying the

series-qualifier canon “as a matter of grade-school grammar” to statutory text); see also

12 James Wm. Moore et al., Moore’s Federal Practice § 60.23 (“[A]ll courts readily agree

that a ‘final’ judgment is needed to support a Rule 60(b) motion.”).

       Defendants correctly note that this request would be untimely if they had

requested the same relief by filing an objection to the Magistrate Judge’s order entered

on December 21, 2020. See Fed. R. Civ. P. 72(a) (“A party may serve and file objections

to the order within 14 days after being served a copy.”). To the extent the Defendants’

motion can be construed as one challenging a non-final order, see Fed. R. Civ. P. 54(b)

(permitting a court to revise non-final orders “at any time before the entry of judgment

adjudicating all the claims and all the parties’ rights and liabilities”), the Court declines

to grant such relief since the same issues could have been timely raised during the

fourteen-day objection period after the issuance of the Magistrate Judge’s order. See

Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)

(committing motions for reconsideration of non-final orders to the “sound discretion

of the district judge” and applying an abuse of discretion standard on appeal).

       Accordingly, the Defendants’ Motion for Relief from Order Pursuant to Rule

60(b)(6) (Doc. 91) is DENIED.
Case 8:20-cv-01472-KKM-TGW Document 93 Filed 03/25/21 Page 3 of 3 PageID 571




      ORDERED in Tampa, Florida, on March 25, 2021.
